Citation Nr: 1446614	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-07 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2013, the Board remanded this case for further development and it has now been returned for further appellate consideration.  Although the Board regrets the additional delay, for the reasons expressed below further remand is required in this case.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As detailed in the November 2013 remand, the Veteran has contended that he has a current hearing loss disability as a result of in-service hazardous noise exposure.  Further, the Board conceded the Veteran had in-service hazardous noise exposure based, at least in part, on his military occupational specialty (MOS) of field artillery.  Moreover, it was noted that the Veteran was accorded a VA examination in August 2010 which included an opinion that address the etiology of his hearing loss.  However, the Board found this examination was inadequate because it did not address the threshold shift demonstrated between the audiological evaluation conducted on his November 1965 enlistment examination and his September 1967 separation examination.  Specifically, the separation examination reflects the Veteran's hearing shifted 5 decibels at 2000 and 4000 Hertz and 10 decibels at 1000 Hertz in his right ear, and 5 decibels at 1000, 2000 and 4000 Hertz in his left ear.  

Based on the foregoing, the Board remanded this case to accord the Veteran a new VA examination to address the nature and etiology of his hearing loss.  Such an examination was scheduled for January 2014, but the Veteran failed to report for this examination.  Pursuant to 38 C.F.R. § 3.655(b) when a claimant fails to report without "good cause" for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Moreover, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board notes, however, that a January 2014 Report of General Information reflects the Veteran reported he missed the scheduled VA examination because he misunderstood that date with that of another appointment he had scheduled for February 2014, and requested that the examination be rescheduled.  He provided a subsequent statement in February 2014 which essentially reiterated this information.  As such, the record indicates the Veteran's failure to report for the January 2014 VA examination was due to confusion as to the date of that examination, and it appears he took immediate steps to rectify this error once he became aware of it.  Therefore, the Board finds that "good cause" has been shown for his failure to report, and he should be scheduled for a new examination in this case.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have recently treated the Veteran for his hearing loss.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hearing loss.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his hearing loss.  The claims folder should be made available to the examiner for review before the examination.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed bilateral hearing loss had its onset in service or is otherwise etiologically related to active service, to include in-service noise exposure.  The examiner should obtain a thorough history of in-service and post-service noise exposure.  Consideration must also be given to the Veteran's lay statements of experiencing bilateral hearing loss since service.  The examiner should also address the threshold shift between the November 1965 enlistment examination and September 1967 separation examination.

A complete rationale for any opinion expressed should be provided.  If the examiner is unable to offer an opinion without resort to speculation, the examiner should provide a rationale for that conclusion, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the issuance of the last SSOC in February 2014, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



